Citation Nr: 0601442	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to May 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO has noted that 
there is a prior final rating decision in this matter; 
nevertheless, it was ultimately addressed de novo.  Given 
that there was a previous final denial in the matter, the 
Board is obligated by 38 U.S.C.A. §§ 5108 and 7104(b) to 
address whether new and material evidence has been received 
to reopen the claim prior to addressing the merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see 
also Ashford v. Brown, 10 Vet. App. 120 (1997).  The issue 
has been characterized accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
(38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)) and the regulations implementing it 
apply in the instant case.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

The veteran claims he has low back strain as a result of an 
injury he sustained in service.  The RO originally denied the 
claim in March 1981 based essentially on a lack of evidence 
of continuing back complaints from service discharge to the 
present (and lack of a nexus between current back disability 
and service).  

The veteran filed to have his claim reopened in October 2001.  
The record includes service medical records from May 1974 
noting that he was seen for acute back pain.  He alleges that 
he injured his back replacing fire extinguishers in service, 
and has had continuing treatment for the back since.  He 
states in his April 2003 VA Form 9 that he has been seeing 
chiropractors since his discharge from service.  See 
38 C.F.R. § 3.159(c).

Since evidence of treatment by a chiropractor since service 
would be material to the matter at hand, VA must provide the 
veteran assistance obtaining such evidence.  A complete 
record is necessary for the determination that must be made 
regarding the instant claim.  In this regard, the veteran is 
advised that 38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with a claim to reopen is 
not furnished within one year of the request, the claim will 
be considered abandoned.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.	The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for back 
disability since May 1974 (of 
particular interest are any records 
from the veteran's chiropractor(s)) 
and to provide releases for records of 
all such treatment or evaluation.  The 
RO should obtain complete records of 
all such treatment and evaluations 
from all sources identified by the 
veteran.

2.	The RO should also undertake any other 
indicated development suggested by the 
development ordered above, to include 
arranging for an examination if deemed 
necessary.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

